Citation Nr: 1235872	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-43 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for emphysema.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A TDIU was denied therein.  The Veteran appealed this determination.  

During the course of his appeal, jurisdiction was transferred to the RO in Nashville, Tennessee.  The Board denied a schedular TDIU in an April 2011 decision.  Entitlement to an extraschedular TDIU was remanded for additional development.

This development was completed or at least substantially completed.  Adjudication by the Board thus may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No potential problems with adjudication being found, the following determination is based on review of the Veteran's claims file and Virtual VA "eFolder."

Of note is that this matter previously was characterized as entitlement to an extraschedular TDIU.  It has been recharacterized as indicated above for the reasons discussed herein.

Entitlement to service connection for COPD and for emphysema have been added as issues at this juncture for a limited purpose.  These issues have not been certified to the Board.  Yet they are in appellate status and require additional development.  As such, they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation or is unemployable due to his service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  A TDIU is awarded herein.  This constitutes a full grant of the benefit sought on appeal.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Two requirements must be satisfied for a Veteran evaluated at less than 100 percent disabled to be deemed totally disabled under the Schedule for Rating Disabilities.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of 1 or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the C&P Service because VA, to include the Board, cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  Yet VA, to include the Board, may decide the propriety of an extraschedular TDIU if the Director reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The benefit of the doubt is given to the Veteran when there is an "approximate balance" of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the preponderance of the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service connection for hearing loss was granted effective October 2004.  An evaluation of 40 percent was assigned at that time.  Service connection for tinnitus was granted effective April 2005.  An evaluation of 10 percent was assigned at that time.  Effective September 28, 2009, the evaluation for hearing loss was increased to 50 percent.  In a September 2011 rating decision, this evaluation further was increased to 70 percent effective as of March 2011.

The Veteran filed the instant claim in September 2008.  In its April 2011 decision, the Board determined that the minimum percent evaluation requirement contained in the Schedule for Rating Disabilities had not been met.  The combined evaluation for service-connected disabilities is derived not by simply adding together the evaluations for each individual service-connected disability but by use of a combined ratings table found in 38 C.F.R. § 4.25.  Using this table, the combined evaluation of the Veteran's service-connected hearing loss and tinnitus specifically was found by the Board to be 50 percent prior to September 28, 2009, and 60 percent beginning on this date.  

This finding is incorrect.  Although it is somewhat unclear from the rating decisions that granted service connection for hearing loss (January 2006 rating decision) and tinnitus (August 2005 rating decision), it appears that both resulted from the common etiology of in-service noise exposure.  Both hearing loss and tinnitus are in any event disabilities of a single body system, namely the nervous system.  They accordingly are to be considered as one disability with respect to the minimum percent evaluation requirement.  

A 50 percent evaluation still was in place through September 27, 2009, but it was for this one disability encompassing service-connected hearing loss and tinnitus rather than a combined evaluation of each as a separate service-connected disability.  The minimum percent evaluation requirement of one service-connected disability evaluated at at least 60 percent accordingly was not satisfied during this period.  Yet the 60 percent evaluation in place beginning on September 28, 2009, for the one disability encompassing service-connected hearing loss and tinnitus does barely satisfy this requirement.  The 70 percent evaluation in place beginning in March 2011 for the one disability encompassing service-connected hearing loss and tinnitus satisfies this requirement even more so.  As such, a schedular TDIU could not have been awarded for the period on appeal through September 27, 2009, but could have been awarded for the period on appeal beginning as early as September 28, 2009.

Despite the aforementioned incorrect finding, the Veteran did not appeal the Board's April 2011 decision.  It therefore was not vacated by the U.S. Court of Appeals for Veterans Claims but rather became final.  Review to determine whether clear and unmistakable error exists in a final Board decision may be initiated by the Board on its own motion or by a party to that decision.  38 C.F.R. § 20.1400(a).  The Veteran has not initiated such review.  He indeed has not mentioned clear and unmistakable error in the Board's decision.  In this circumstances of this case, the Board finds that formal initiation of the aforementioned review is unnecessary.  The following rather is sufficient.

Clear and unmistakable error is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Id.  To warrant revision, there indeed must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  As such, either the correct facts as they were known at the time were not before the Board or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

The above discussion makes clear that the Board made a legal error in incorrectly applying the statutory and regulatory provisions extant at the time of its April 2011 decision.  However, correct application of these provisions would not have resulted in a manifestly different outcome.  Incorrect application of the provisions resulted in the outcome that a schedular TDIU cannot be awarded for the period on appeal through September 27, 2009.  The same outcome results from correct application of the provisions.  Incorrect application further resulted in, and correct application would have resulted in, the same outcome that an extraschedular TDIU potentially could be awarded but that additional development was necessary in that regard.  

It is conceded that incorrect application of the provisions resulted in the outcome that a schedular TDIU cannot be awarded for the period on appeal beginning September 28, 2009, while correct application results in the opposite outcome that a schedular TDIU for this period potentially may be awarded.  However, this is of no consequence.  Incorrect application resulted in the outcome that an extraschedular TDIU potentially could have been awarded but that additional development in that regard was necessary.  It follows that the potential for a TDIU to be granted for the period beginning September 28, 2009, exists with both incorrect and correct application.  A TDIU is the final outcome, or benefit, sought by the Veteran.  It is awarded herein for the entire period on appeal, which includes the entirety of the aforementioned period in addition to a period beforehand.  

As such, the Veteran ultimately has suffered no prejudice due to the Board's incorrect finding in the April 2011 decision.  Revision of this decision is unnecessary.  Consideration accordingly is turned to the question of whether or not the Veteran is unable to secure and follow a substantially gainful occupation, or is unemployable, as a result/by reason of his service-connected disability or disabilities.  Although all of the evidence has been reviewed, only the most salient evidence is presented below in conjunction with this question.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

That the Veteran wears hearing aids is reflected in VA treatment records.  These records also reflect that he is a retired Sheriff/law enforcement officer and postal worker.  An undated VA treatment record further notes that he worked in an automobile company.

VA treatment records dated in 2007 and 2008 document the Veteran's reports of difficulty hearing and particularly understanding/differentiating speech.  Normal to severe sensorineural hearing loss on the left and normal to profound sensorineural hearing loss on the right was diagnosed.  The Veteran was counseled on the importance of lip reading.

The Veteran indicated in his September 2008 claim that he had completed high school and thereafter received law enforcement and police training.  Numerous certificates and awards dated from the 1970's to the early 1990's, most of which were in the law enforcement/police and medical fields, were attached.  The Veteran also indicated that he was Sheriff of his county in 1982, the year he earned the most income.  He additionally indicated that he last worked full-time in 1988 as well as worked part-time as a substitute mail carrier for the United States Postal Service (USPS) in 1988.  Further, he indicated that he ran for Sheriff in 1994 and 2006 but lost both elections.  January 2007 was identified by the Veteran as the month he became too disabled to work due to the severity of his hearing loss.  He noted that although he had planned to run for Sheriff again, he would not do so because his hearing loss was too great for him to hold public office.  Finally, the Veteran revealed that he began receiving disability income from Social Security in 1996 and had earned no income in the past year.

In a September 2008 statement, the Veteran clarified the employment information in his claim.  He related the following.  He last worked, on a part-time basis, for USPS in 1988.  As a result of a traffic accident that year, he underwent several eye surgeries.  He hoped to return to full-time employment, but his surgeries were only marginally successful.  Nobody would hire him given his health problems.  His eyesight temporarily improved such that he would have been able to serve as Sheriff had he been elected to this post in 1994 or 2006.  He listed January 2007 as when he became too disabled to work because this is when he became unable to hold public office due to an increase in the severity of his hearing loss.  

Also in September 2008, the Veteran was afforded a VA audiological examination.  He reported difficulty discerning voices on the television and understanding his preacher's sermons as well as trouble regulating his voice level when singing in the choir.  The diagnosis was normal to severe sensorineural hearing loss on the left and normal to profound sensorineural hearing loss on the right.  

D.T., a Veterans Outreach Specialist at the Northeast Tennessee Career Center, indicated in a December 2008 letter that the Veteran had been seeking employment through the Tennessee Career Center System for some time.  She stated that he had been rejected from various employers due to his medical condition, specifically his severe hearing loss.  She also noted the Veteran's report of continuous difficulty with speech understanding.  "Due to the nature of his disability," D.T. rendered her professional opinion that the Veteran "will never be gainfully employed."

The USPS confirmed later in December 2008 that the Veteran worked part-time as a substitute mail carrier from 1983 to 1988 and that this employment was ended due to health problems.

In a statement dated in January 2009, the Veteran characterized himself as an "industrial outcast" because nobody will hire him with his severe hearing impairment.

In his February 2009 notice of disagreement and a March 2009 statement, the Veteran reiterated that he has great difficulty understanding speech.  He noted in this regard that even with his hearing aids and reading lips, he cannot make out all of what is said.  He also noted that he cannot always hear the telephone ringing.  The Veteran then asserted that his difficulty would make it next to impossible for him to be employed safely, as it would put him and others at risk of accidents.

A March 2009 VA treatment record indicates that the Veteran's hearing loss seemed to be stable.

The Veteran was afforded a second audiological examination in September 2009.  He reported difficulty hearing.  Normal to severe sensorineural hearing loss on the left and normal to profound sensorineural hearing loss on the right was diagnosed.  The examining audiologist opined that this loss as well as the Veteran's bilateral tinnitus caused him significant occupational effects.  Specifically, these disabilities caused hearing difficulty.

Reiterated in his November 2009 substantive Appeal (VA Form 9) was the Veteran's complaint of great difficulty understanding speech and contention that he was an "industrial outcast" nobody will hire due to his severe hearing impairment.

As shown in a March 2010 VA treatment record, the Veteran's hearing was not significantly different from the September 2009 VA audiological examination.

In June 2011, a VA treatment record shows that the Veteran's hearing had declined.  Mild to profound sensorineural hearing loss in both ears was diagnosed.

The Veteran was afforded a third VA audiological examination in September 2011.  He reported that his hearing loss makes it difficult for him to communicate in all settings but especially in noisy environments and in church.  Substantial difficulty with speech discrimination was found.

The Director of the C&P Service concluded in a June 2012 letter that a TDIU on an extraschedular basis is not warranted.  Specifically, it was determined that the evidence did not demonstrate the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  It was noted that neither the 2008 nor the 2009 VA audiological examination contained a medical opinion of unemployability.  The 2009 opinion of significant occupational effects was deemed insufficient in this regard.  It also was noted that D.T.'s letter did not contain data to support the opinion that the Veteran will never be gainfully employed.  Further noted was that the wording of the letter implies that a condition other than hearing loss may have been a contributing factor to the Veteran being rejected for work.  Caselaw additionally was cited for the proposition that the relevant inquiry is whether the Veteran is capable of performing the physical and mental acts of employment not whether he can find employment.  

Given the above, the Board finds that the Veteran's service-connected hearing loss and tinnitus coupled with his employment history, training background, and education preclude him from securing and following any substantially gainful occupation.  He is unemployable by reason of these disabilities in addition to this history, background, and education, in other words.

The Veteran primarily has reported that the aforementioned disabilities cause him great difficulty with hearing, to include understanding speech, on television and especially in noisy environments such as in church.  He is competent to so report because these effects are personally experienced by him.  He also is credible.  Although he is self-interested in the determination made herein because an award of TDIU would result in additional financial benefits for him, no other negative credibility factors exist.  The other credibility factors here indeed are positive.  It is facially plausible that an individual with hearing loss and tinnitus would have difficulty with hearing particularly when there is background noise.  The Veteran's reports further are consistent with one another as well as with the other evidence of record.  The medical evidence confirms that he wears hearing aids and mentions lip reading.  His tinnitus, as it has received the same evaluation and received only brief mention as compared to his hearing loss, appears to be stable.  His left ear hearing loss, though stable for awhile, ultimately has deteriorated from severe to profound.  His right ear hearing loss consistently was found to be profound.  Finally, substantial difficulty with speech discrimination also was found.

No medical opinion, whether from a VA audiological examination or otherwise, that the Veteran is unemployable or unable to secure and follow a substantially gainful occupation due to his service-connected hearing loss and tinnitus is of record.  On this point, the Board is in agreement with the Director of the C&P Service.  The Board thus agrees that the medical opinion rendered at the September 2009 VA audiological examination of significant occupational effects attributable to the Veteran's service-connected disabilities does not go so far as to convey unemployability.  It indeed was noted that he would experience the effect of hearing difficulty at work, rather than that he is incapable of working due to such difficulty.  Yet the medical opinion is a significant piece of positive evidence.

Another significant piece of positive evidence is that the Veteran has not been employed in quite some time.  Specifically, he has not worked full-time or even part-time in over two decades.  There is no indication that he stopped working due to his hearing loss and tinnitus.  He does not contend this to be the case.  Vision problems instead were cited by him in this regard.  

In contrast, there is an indication that the Veteran currently is not working as a result of his hearing loss and tinnitus.  He competently reported that he did not run for Sheriff as planned as a result of service-connected disabilities.  His credibility in this regard is undisputed, as no reason is found to doubt him.  D.T. additionally confirmed that the Veteran's attempts to find work for some time have been unsuccessful due to his hearing loss.  Therefore, D.T. concluded that the Veteran "will never be gainfully employed."

Acknowledgement is given to the finding of the Director of the C&P Service that D.T.'s conclusion is unsupported by data.  The Board agrees.  However, D.T. is not a medical professional.  It follows that the conclusion is not a medical conclusion of unemployability/an inability to secure and follow substantially gainful employment.  There therefore is no requirement of supporting medical data.  Data on the types of positions the Veteran had applied to and been rejected for ideally could and should have been included.  Yet the fact that it was not detracts only marginally from the probative value of the opinion.  D.T. is competent to give the opinion because it was based on observing the Veteran's lack of success in finding employment.  D.T. further is credible because no reason is found to doubt the opinion.  

The finding of the Director that the wording of D.T.'s letter implies that hearing loss and another condition may contribute to the Veteran being rejected for positions also is acknowledged.  Here, the Board disagrees.  While the wording could have been chosen more carefully for the sake of clarity, the Board does not doubt that the medical condition and disability referred to are the Veteran's hearing loss.  This indeed is the only condition or disability specifically noted.  The Veteran's report of the effect of this condition/disability further specifically was noted.  

Finally, the Director of the C&P Service correctly set forth the relevant inquiry as whether the Veteran is capable of performing the physical and mental acts of employment not whether he can find employment.  That he cannot find employment, and that D.T. has attributed this lack of success to his service-connected hearing loss, is a third significant piece of positive evidence, however.  

The Veteran's training background and employment history, though possibly including a position in the automotive industry, largely are comprised of positions in the law enforcement and postal fields.  It is undisputed that the vast majority, if not all, of such positions require the ability to hear and understand speech with little to no difficulty.  Law enforcement and postal sedentary or desk jobs typically involve receiving instructions from superiors as well as dealing with members of the public/customers, answering the telephone, or both.  The Veteran competently and credibly (for the same reasons as above) has reported that he sometimes does not hear the telephone ring.  Physical jobs in law enforcement typically involve responding to radio dispatch, listening to individuals who called for assistance, and using all of the senses including hearing to stay safe while enforcing the law.  Indeed, being able to hear traffic at a traffic stop or hear which way a suspected offender ran are crucial.  Physical jobs related to the post generally involve using all of the senses including hearing to stay safe while delivering mail.  Indeed, being able to hear traffic while driving the mail truck or while walking from mailbox to mailbox are crucial.  


Discussed above was that the Veteran lacks the ability to hear and understand speech with little to no difficulty.  It follows that positions in the law enforcement and postal fields in which he has previous experience are not feasible.  Positions in other fields also are not feasible in part because the Veteran has only a high school education.  As such, it follows that he is not qualified for most non-law enforcement and postal sedentary or desk jobs since they by and large are not entry level.  Even if a non-law enforcement or postal entry level sedentary or desk job was available, like above such job typically requires the use of all of the senses to receive instructions and interact with others.  Entry level positions not requiring higher education that are unrelated to law enforcement and the post and are physical in nature exist in the market.  Yet they, also like above, typically require the use of all of the senses including hearing to interact with others and stay safe.  

In sum, the Veteran experiences difficulty hearing and understanding speech as a result of his service-connected hearing loss and tinnitus.  He did not stop working as a result of these disabilities, but they have been determined to have significant occupational effects and to have caused him recently to be unable to find a job.  They preclude substantially gainful employment in the fields in which he has been employed and had training in previously.  Further, they in addition to his education preclude employment in all other fields.  

The preponderance of the evidence accordingly establishes that the Veteran is unemployable or unable to secure and follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus disabilities.  This finding applies to the entire period on appeal.  It indeed is a sufficient basis for awarding a TDIU for the period through September 27, 2009, during which an extraschedular TDIU is possible, as well as for the period beginning September 28, 2009, during which a schedular TDIU is possible.  With respect to the former extraschedular period, that the Veteran does not meet the schedular minimum percent evaluation requirement is reiterated.  Also reiterated is that the Director of the Compensation and Pension Service determined that the Veteran was not unemployable due to his service-connected disabilities.  Yet, the Board is not bound by this decision and the Board is no in the position of ultimately deciding the propriety of an extraschedular TDIU once the Director has provided a negative determination in this regard.  Exercising that prerogative here, the Board disagrees with and overturns this negative determination in making the aforementioned finding.  The Board concludes that an extraschedular TDIU is warranted for the appeal period through September 27, 2009.  Nothing more is necessary with respect to this aspect of the claim.  

With respect to the latter schedular period (from September 28, 2009), that the Veteran meets the schedular minimum percent evaluation requirement is reiterated.  Nothing more is necessary for a schedular TDIU other than satisfaction of this requirement and the aforementioned finding.

Of additional note, to find that a TDIU is not warranted for one of the periods on appeal but is for the other is contrary to the evidence.  The Veteran's circumstances with regard to employability in the period on appeal through September 27, 2009, are not significantly different than his circumstances in the period on appeal beginning September 28, 2009.  That his tinnitus apparently has been stable through the entire period on appeal was noted above.  Some fluctuation of his hearing loss concededly occurred in that different measurements for such were obtained.  Yet discussed above was that his right ear hearing loss generally was stable in that, regardless of the actual measurement, it was profound.  Also discussed above was that the Veteran's left ear hearing loss deteriorated to profound.  However, this deterioration did not occur near the September 2009 transition between periods on appeal but rather well into the period beginning September 28, 2009.  It indeed first was documented in mid 2011.  Stable left ear hearing loss generally was found in that, regardless of actual measurement, it was severe.  

The Veteran's job status further did not change at any point during the entire period on appeal.  Namely, he was unemployed throughout.  His education, training background, and employment history also did not change at any point during the entire period on appeal.  There is no indication that the Veteran underwent any training or education.  Employment history could not have changed because history is unchangeable and the Veteran did not add to it by working.  

The only significant difference between the period on appeal through September 27, 2009, and the period on appeal beginning September 28, 2009, thus is the lower evaluation assigned for the Veteran's hearing loss (based on the actual measurements of such) in the former period and the higher evaluations assigned for this same service-connected disability (again based on the actual measurements for such) in the latter period.  This difference, unlike a difference in circumstances, causes only in a change of the type of a TDIU possible.  It does not change the determination that a TDIU is warranted in this case regardless of type.

For each of the reasons contained herein, the Veteran's entitlement to an extraschedular TDIU has been established for the period on appeal through September 27, 2009.  His entitlement to a schedular TDIU additionally has been established for the period on appeal beginning September 28, 2009.  A TDIU thus is awarded for the entire period on appeal.


ORDER

A TDIU is granted for the entire period on appeal, subject to the laws and regulations governing monetary awards.


REMAND

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the issues of entitlement to service connection for COPD and for emphysema unfortunately must be remanded.  Adjudication cannot proceed without additional development.

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

Review of the claims file and "eFolder" reveals the following.  Service connection for COPD and for emphysema was denied in a rating decision dated in mid September 2011.  Notification of this rating decision was mailed to the Veteran a few days later.  In September 2011, he submitted a statement characterized as a NOD.  He indeed set forth reasons for his disagreement with service connection being denied for both COPD and emphysema.  

The Veteran's September 2011 statement clearly constitutes a NOD with respect to the issues of entitlement to service connection for COPD and entitlement to service connection for emphysema.  It further clearly was filed in a timely manner.  To date, however, no SOC has been associated with the claims file or "eFolder."  It thus follows that none has been prepared.  A remand is necessary so that this task can be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the Veteran and his representative, if any, with a SOC regarding his entitlement to service connection for COPD and for emphysema.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, the SOC must include notification that one or both of these issues shall be returned to the Board if, and only if, a timely substantive appeal is filed.  A copy of it shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


